Exhibit 10.1

DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

Penn Virginia Corporation

2016 Management Incentive Plan

This Director Restricted Stock Unit Award Agreement (this “Agreement”) is made
as of the      day of December 2016 (the “Grant Date”) between Penn Virginia
Corporation (the “Company”) and [●] (“Participant”), and is made pursuant to the
terms of the Penn Virginia Corporation 2016 Management Incentive Plan (the
“Plan”). Any capitalized term used herein but not defined shall have the meaning
set forth in the Plan.

Section 1. Grant of Restricted Stock Units. The Company hereby grants to
Participant, on the terms and conditions hereinafter set forth, a Restricted
Stock Unit Award consisting of                      restricted stock units
(“Restricted Stock Units”), subject to the terms and conditions set forth in
this Agreement and the Plan. Subject to the terms and conditions set forth in
this Agreement and the Plan, each Restricted Stock Unit represents the right to
receive one share of Common Stock.

Section 2. Vesting of the Restricted Stock Units.

(a) Generally. Except as otherwise provided herein, one-third of the Restricted
Stock Units will vest on each of the first three anniversaries of the Grant
Date, subject to Participant’s continuous Service with the Company through the
applicable vesting date.

(b) Qualified Liquidity Event. Upon the occurrence of a Qualified Liquidity
Event that also constitutes a “change in control event” under Section 409A of
the Code, all Restricted Stock Units shall immediately vest, subject to
Participant’s continuous Service with the Company through the date of such
Qualified Liquidity Event.

Section 3. Termination of Service. Upon the occurrence of a Qualified
Termination, all of the Restricted Stock Units shall immediately vest. For
purposes of this Agreement, a “Qualified Termination” means Participant’s status
as a member of the Board terminates (and such termination is a “separation from
service” under Section 409A of the Code) due to his (i) death, (ii) disability
(as determined by the Board) or (iii) removal as, or not being re-elected or
re-appointed as, a member by the Company’s stockholders or by the Board, as
applicable, and such removal or failure to re-elect or re-appoint shall not have
been as a result of, caused by, or related to, Participant’s termination due to
Cause or resignation or unwillingness to serve, for whatever reason, as a member
of the Board.

Section 4. Settlement. Any Restricted Stock Units that become vested and
non-forfeitable pursuant to Section 2 or Section 3 (“Vested RSUs”) shall be
settled on the applicable vesting date. Vested RSUs will be settled, unless
otherwise determined by the Committee, by the Company through the delivery to
the Participant of a number of shares of Common Stock equal to the number of
Vested RSUs. No fractional shares of Common Stock shall be issued, and the value
of any such fractional share shall be paid to Participant in cash at Fair Market
Value.



--------------------------------------------------------------------------------

Section 5. Restrictions on Transfer. No Restricted Stock Units may be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any way
by Participant, except by will or by the laws of descent and distribution. In
the event that Participant becomes legally incapacitated, Participant’s rights
with respect to the Restricted Stock Units shall be exercisable by Participant’s
legal guardian or legal representative. The Restricted Stock Units shall not be
subject to execution, attachment or similar process. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of the Restricted Stock
Units contrary to the provisions hereof, and the levy of any execution,
attachment or similar process upon any Restricted Stock Units, shall be null and
void and without effect. Notwithstanding the foregoing and in all instances
subject to compliance with any applicable spousal consent requirements and all
other applicable laws, Participant may make transfers of Restricted Stock Units
to (i) immediate family members or to a trust, the sole beneficiaries of which
are Participant or immediate family members, in each case with the prior written
consent of the Committee and solely for estate planning purposes, or (ii) with
written notification to the Committee, an entity affiliated with the
Participant.

Section 6. Investment Representation. Upon any acquisition of the shares of
Common Stock underlying the Restricted Stock Units at a time when there is not
in effect a registration statement under the Securities Act relating to the
shares of Common Stock, Participant hereby represents and warrants, and by
virtue of such acquisition shall be deemed to represent and warrant, to the
Company that such shares of Common Stock shall be acquired for investment and
not with a view to the distribution thereof, and not with any present intention
of distributing the same, and Participant shall provide the Company with such
further representations and warranties as the Company may reasonably require in
order to ensure compliance with applicable federal and state securities, blue
sky and other laws. No shares of Common Stock underlying the Restricted Stock
Units shall be acquired unless and until the Company and/or Participant have
complied with all applicable federal or state registration, listing and/or
qualification requirements and all other requirements of law or of any
regulatory agencies having jurisdiction, unless the Committee reasonably
determines that Participant may acquire such shares of Common Stock pursuant to
an exemption from registration under the applicable securities laws.

Section 7. Adjustments. The Restricted Stock Units granted hereunder shall be
subject to the provisions of Section 4.2 of the Plan.

Section 8. No Right of Continued Service. Nothing in the Plan or this Agreement
shall confer upon Participant any right to continued Service with the Company or
any Affiliate.

Section 9. Limitation of Rights; Dividend Equivalents. Participant shall not
have any privileges of a stockholder of the Company with respect to any
Restricted Stock Units, including, without limitation, any right to vote any
shares of Common Stock underlying such Restricted Stock Units or to receive
dividends or other distributions or payments of any kind in respect thereof or
exercise any other right of a holder of any such securities, unless and until
there is a date of settlement and issuance to Participant of the underlying
shares of Common Stock. Notwithstanding the foregoing, the Restricted Stock Unit
Award granted hereunder is hereby granted in tandem with corresponding dividend
equivalents with respect to each share of Common Stock underlying the Restricted
Stock Unit Award granted hereunder (each, a “Dividend Equivalent”), which
Dividend Equivalent shall remain outstanding from the Grant Date until the
earlier of the settlement or forfeiture of the Restricted Stock Unit to which it
corresponds.

 

- 2 -



--------------------------------------------------------------------------------

Participant shall be entitled to accrue payments equal to dividends declared, if
any, on the Common Stock underlying the Restricted Stock Unit to which such
Dividend Equivalent relates, payable in cash and subject to the vesting of the
Restricted Stock Unit to which it relates, at the time the Common Stock
underlying the Restricted Stock Unit is settled and delivered to Participant
pursuant to Section 4; provided, however, if any dividends or distributions are
paid in shares of Common Stock, the shares of Common Stock shall be deposited
with the Company, shall be deemed to be part of the Dividend Equivalent, and
shall be subject to the same vesting requirements, restrictions on
transferability and forfeitability as the Restricted Stock Units to which they
correspond. Dividend Equivalents shall not entitle Participant to any payments
relating to dividends declared after the earlier to occur of the settlement or
forfeiture of the Restricted Stock Units underlying such Dividend Equivalents.

Section 10. Construction. The Restricted Stock Unit Award granted hereunder is
granted pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan. Participant hereby acknowledges that a copy of the Plan
has been delivered to Participant and accepts the Restricted Stock Unit Award
hereunder subject to all terms and provisions of the Plan, which are
incorporated herein by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan, the Plan will govern and prevail. The construction of and decisions under
the Plan and this Agreement are vested in the Board, whose determinations shall
be final, conclusive and binding upon Participant.

Section 11. Notices. Any notice hereunder by Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company at the Company’s principal
executive offices. Any notice hereunder by the Company shall be given to
Participant in writing at the most recent address as Participant may have on
file with the Company.

Section 12. Governing Law. This Agreement shall be construed and enforced in
accordance with, the laws of the Commonwealth of Virginia, without giving effect
to the choice of law principles thereof.

Section 13. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 14. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

Section 15. Section 409A. This Agreement is intended to comply with Section 409A
of the Code (“Section 409A”) or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of the Plan or this Agreement, payments provided under this Agreement
may only be made upon an event and in a manner that complies with Section 409A
or an applicable exemption. Any payments under this Agreement that may be
excluded from Section 409A shall be excluded from Section 409A to the maximum
extent possible. The Restricted Stock Units granted hereunder shall be subject
to the provisions of Section 13.3 of the Plan. Notwithstanding the foregoing,
the Company makes no representations that the payments and benefits provided
under this

 

- 3 -



--------------------------------------------------------------------------------

Agreement comply with Section 409A, and in no event shall the Company or any of
its Subsidiaries or Affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Participant on
account of non-compliance with Section 409A or otherwise.

Section 16. Entire Agreement. Participant acknowledges and agrees that this
Agreement and the Plan constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof, superseding any and all prior
agreements whether verbal or otherwise, between the parties with respect to such
subject matter.

Section 17. Clawback. The Restricted Stock Unit Award will be subject to
recoupment in accordance with any clawback or recoupment policy of the Company,
including without limitation, any clawback or recoupment policy that the Company
is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law.

Section 18. Lock-Up Period. If so requested by the Company in connection with a
material transaction or by the Company or the underwriters in connection with a
public offering, Participant shall not sell, make any short sale of, loan, grant
any option for the purchase of, or otherwise dispose of any securities of the
Company however or whenever acquired without the prior written consent of the
Company or such underwriters, as the case may be, for up to 180 days from the
effective date of the registration statement, if applicable and such additional
period as may be required by applicable law, exchange rules or regulations or
requested by the Company, and Participant shall execute an agreement reflecting
the foregoing as may be requested by the underwriters or the Company at the time
of such offering.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

PENN VIRGINIA CORPORATION By:  

 

Name:  

 

Title:  

 

PARTICIPANT

 

Name:  

 

Date:  

 

 

- 4 -